DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Examiner notes the entry of the following papers:
	a.	Amended claims filed 6/14/2022.
	b.	Applicant arguments/remarks made in amendment filed 6/14/2022.

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
4.	Claims 1, 4, 5, 7, 9, 10, 11, 12, 13,  14, 15, 16, 18, 19, and 20 are amended. 
5.	Claims 1 -20 are presented for examination.
Response to Arguments
6.	Applicant argues that the prior art of record does not disclose the amended limitations of independent claim 1 and by extension, independent claims 10, and 16.  In particular, Applicant argues, successively, that Soltys (Remarks, page 15, paragraph 2, line 1.), ReelinReel (page 17, paragraph 1, line 2.), Sostek (Remarks, page 17, paragraph 2, line 7.) and Alhaddad, page 18, paragraph 2, line 4.) fail to disclose the entirety of the last three amended limitations of claim 1, namely, “generating, based on the one or more poll responses from the first set of sample users and the one or more poll responses from the second set of sample users, a machine learning model that outputs a recall lift score indicating a likelihood that a given user will recall viewing a target digital content item by determining a set of correlations between a set of user characteristics and recall rates of poll responders; identifying, a subset of user characteristics from the set of user characteristics by determining one or more correlations that satisfy threshold correlation to the recall rates of poll responders; and training the machine learning model to output a recall lift score for the given user associated with a probability that the given user recalls viewing the target digital content item based on a difference between recall rates from the one or more poll responses from the first set of sample users and recall rates from the one or more poll responses from the second set of sample users utilizing user characteristic variables corresponding to the subset of user characteristics, based on the subset of user characteristics that satisfy the threshold correlation to the recall rates of poll responders.”  Examiner notes that addressing each of these arguments individually is effectively repeating the mapping of claim 1. In the interest of brevity, Examiner points to the mappings of the detailed rejection. 
7.	Applicant argues that “Claims 2-9, 11-15, and 17-20 depend from currently amended independent claims 1, 10, and 16 and incorporate the limitations recited therein.  Accordingly, these dependent claims are allowable…” (Remarks, page 19, paragraph 2, line 2.)  However, the independent claims remain rejected.  Therefore, the dependent claims remain rejected as well.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 1-8, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al (Ensemble methods for uplift modeling, herein Soltys), ReelinReel Team (Guide to Google’s Brand Lift to Understand Effectiveness of Video Campaign, herein ReelinReel), Lo et al (From predictive uplift modeling to prescriptive uplift analytics: A practical approach to treatment optimization while accounting for estimation risk, herein Lo), and Sostek et al (How Google Surveys Works, herein Sostek).10.	Regarding claim 1, Soltys teaches a method comprising:
	delivering, by way of a networking system, a sample digital content to a first plurality of sample users of the networking system without delivering the sample digital content to a second plurality of sample users of the networking system (Soltys, page 1532, paragraph 4, line 1 “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.” And, page 1536, paragraph 6, line 9 “Recently, Pechyony et al. (2013), the approach has been extended to work in the context of online advertising, where it is necessary to not only maximize the net gain, but also to increase advertiser’s benefits through maximizing response rate in the treatment group.” In other words, online advertising is delivering by way of networking system, some action is a sample digital content, treatment dataset is the first plurality of sample users, and control dataset is the second plurality of sample users.);
providing, by way of the networking system, [one or more polls] to a first set of sample users from the first plurality of sample users of the networking system and a second set of sample users from the second plurality of sample users of the networking system
(Soltys, page 1532, paragraph 4, line 1 “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.” In other words, from above, online advertising is providing, by way of the networking system, treatment dataset is a first set of sample users from the first plurality of sample users, and control dataset is a second set of sample users from the second plurality of sample users.);
	receiving, by way of the networking system, [one or more poll responses] from the first set of sample users from the first plurality of sample users of the networking system indicating whether the first set of sample users [recall viewing the sample digital content] (Soltys, page 1532, paragraph 4, line 1 “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.” And, page 1531, paragraph 1, line 1, “Uplift modeling is a branch of machine learning which aims at predicting the causal effect of an action such as a marketing campaign or a medical treatment on a given individual by taking into account responses in a treatment group, containing individuals subject to the action, and a control group serving as a background.”  And, page 1536, paragraph 6, line 9 “Recently, Pechyony et al. (2013), the approach has been extended to work in the context of online advertising, where it is necessary to not only maximize the net gain, but also to increase advertiser’s benefits through maximizing response rate in the treatment group.” In other words, online advertising is by way of networking system, and treatment dataset is the first plurality of sample users.);
	receiving, by way of the networking system, [one or more poll responses] from the second set of sample users from the second plurality of sample users of the networking system indicating whether the second set of sample users [recall viewing the sample digital content] (Soltys, see above mapping, and page 1532, paragraph 4, line 1 “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.” In other words, online advertising is by way of networking system, and control dataset is the second plurality of sample users.); and
	generating, based on the [one or more poll responses] from the first set of sample users and the [one or more poll responses] from the second set of sample users, a machine learning model that outputs a recall lift score indicating a likelihood that a given user will [recall viewing a target digital content item] by (Soltys, page 1531, paragraph 1, line 1 “Uplift modeling is a branch of machine learning which aims at predicting the causal effect of an action such as a marketing campaign…” and, page 1532, paragraph 4, line 5 “Instead of modeling class probabilities, uplift modeling attempts to model the difference between conditional class probabilities in the treatment and control groups.” In other words, uplift modeling is a machine learning model, and difference between conditional class probabilities is recall lift score indicating a likelihood that a given user will recall viewing a target digital content item. Examiner notes that uplift modeling is a method that directly models the incremental impact of a treatment.  It has been applied to a variety of fields such as medicine, marketing, advertisement, campaigns, etc.) 
	[determining a set of correlations between a set of user characteristics and recall rates of poll responders;]
[identifying a subset of user characteristics from the set of user characteristics by determining one or more correlations that satisfy a threshold correlation to the recall rates of poll responders; and ]
	training the machine learning model to output a recall lift score for the given user associated with a probability that the given user [recalls viewing the target digital content] item based on a difference between recall rates from the [one or more poll responses] from the first set of sample users and recall rates from the [one or more poll responses] from the second set of sample users (Soltys, page 1532, paragraph 4, line 1 “Uplift modeling provides a solution to this problem.  The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.  Instead of modeling class probabilities, uplift modeling attempts to model the difference between conditional class probabilities in the treatment and control groups.  This way, the causal influence of the action can be modeled, and the method is able to predict the true gain (with respect to taking no action) from targeting a given individual.  To date, uplift modeling has been successfully applied in real life business settings.  An American bank used uplift modeling to turn an unsuccessful mailing campaign into a profitable one (Grundhoefer 2009). ”  In other words, two training sets: treatment and control is training, difference between conditional class probabilities is recall lift score, treatment group is first plurality of sample users, control group is second plurality of sample users, and method is able to predict the true gain is trained to output a recall lift score );
	[utilizing user characteristic variables corresponding to the subset of user characteristics, based on the subset of user characteristics that satisfy the threshold correlation to the recall rates of poll responders.] 
	Thus far, Soltys does not teach using one or more polls or recall viewing the sample digital content. 
	ReelinReel teaches using one or more polls and recall viewing the sample digital content.(ReelinReel, page 2, paragraph  3, line 1 “Here is how the Google Brand Lift Survey works.  First, set up the surveys within AdWords accounts.  Go to the Adwords dashboard and answer the template questions to develop the survey.  Launch your campaign. The viewers for the group divided into two by Google. One of the two groups will be able to see the ads, and the others will not. Both the group of the audience will be delivered a question survey by Google after a day replacing the video ad with the survey.  The response of both the groups of the audience will compare and brand lift calculated.  The marketers can make adjustments to their campaign after they receive the survey results.” And, page 2, paragraph 4, line 2 “They can find out if the people are recalling watching the video campaign or not.” And, page 2, paragraph 1, line 5 “The surveys help to measure the ad recall, purchase intent, etc. and the campaign impact also measured with brand lift search using an organic search on Google and Youtube.”  In other words, delivered a question survey by Google is one or more polls and ad recall is recall viewing the sample digital content.)
	Both Soltys and ReelinReel are directed to uplift modeling.  Soltys teaches uplift modeling in a marketing campaign but does not explicitly teach using one or more polls and asking whether the treatment group and control group recall seeing the digital content. ReelinReel teaches using uplift marketing on a computer network and using polling through the use of Google’s Brand Lift tool to ask the treatment group and the control group whether they recall seeing the digital content.  In view of the teaching of Soltys it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ReelinReel into Soltys.  This would result in applying uplift modeling using one or more polls to ask whether the treatment group and the control group recall seeing the digital content.
	One of ordinary skill in the art would be motivated to do this because it helps retailers benefit from a brand lift and to build up their marketing presence. (ReelinReel, page 1, paragraph 1, line 1 “Brand lift is used to measure customer awareness and perception as a result of a marketing campaign. Retailers can get benefit from a brand lift to build up their presence.  Retailers can measure the shares, comments, watch time, and other metrics on YouTube with the Brand lift program.  The goal of brand lift program is to measure the impact of ad campaign on brand metrics.”)
	Thus far, the combination of Soltys and ReelinReel does not explicitly teach determining a set of correlations between a set of user characteristics and recall rates of poll responders.
	Lo teaches determining a set of correlations between a set of user characteristics and recall rates of poll responders (Lo, page 83, paragraph 2, Algorithm, Two Model Approach…

    PNG
    media_image1.png
    643
    397
    media_image1.png
    Greyscale

In other words, individual characteristics is user characteristics, and the function of individual characteristics xi for individual i for the treated population and the untreated populations is determining a set of correlations between user characteristics and recall rates.);
	Lo  also teaches utilizing user characteristic variables corresponding to the subset of user characteristics, based on the subset of user characteristics that satisfy the threshold correlation to the recall rates of poll responders (Examiner notes that, in this instance, using the characteristics variables when there is a positive correlation to recall rates applies to training the machine learning model to output a recall uplift score as described in the above limitations. Examiner also notes that the specification of the instant application does not specify “threshold correlation”.  Instead, the specification describes the threshold in relative terms.  (Specification, paragraph [0062], line 3. ) “…significant correlation (e.g., a threshold correlation) to recall rates of polled users.” And, (Specification, paragraph  [0068], line 4 “…users having a recall lift score that exceeds a threshold recall lift score.” Therefore, Examiner is interpreting that meeting the threshold is when the correlation is positive.  See above mapping, and Lo,  Algorithm, Two Model Approach, Step 1, “Estimate the probability of response among the treated population, p(Ri,|T, xi) as a function of individual user characteristics…. Other supervised learning techniques can also be employed.”  In other words, user characteristic is user characteristic, xi is user characteristic variable, Step 1 is utilizing user characteristic variable, correlation between user characteristic and recall rate is threshold correlation, and the Two Model Approach (and other supervised learning techniques) is training two different models to predict uplift of recall rates. Recall rates of poll responders is previously mapped.  See above mapping and ReelinReel, page 2, paragraph  3, line 1.).
	Both Lo and the combination of Soltys and ReelinReel are directed to improving the effectiveness of delivering marketing information to the right customer.  The combination of Soltys and ReelinReel teach using uplift modeling on a network that polls the treatment and control groups as to whether they recall seeing digital content, but does not explicitly teach determining a set of correlations between a set of user characteristics and recall rates of poll responders. Lo teaches uplift modeling and determining a set of correlations between a set of user characteristics and recall rates of poll responders.  In view of the teaching of the combination of Soltys and ReelinReel, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lo into the combination of Soltys and ReelinReel. This would result in the model jointly training the first machine learning model and the second machine learning model for uplift modeling using correlations between user characteristics and recall rates of poll responders.
	One of ordinary skill in the art would be motivated to do so to more effectively deliver the optimal product recommendation to the right customer. (Lo, page 1, column 1, line 1 “Delivering the optimal product or service recommendation (hereafter called treatment) to the right customer is a central problem in marketing.)
	Thus far, the combination of Soltys, ReelinReel and Lo does not explicitly teach identifying, based on the one or more poll responses from the first set of sample users and the one or more poll responses from the second set of sample users a subset of user characteristics that have a threshold correlation to recall rates; 
Sostek teaches identifying, based on the one or more poll responses from the first set of sample users and the one or more poll responses from the second set of sample users a subset of user characteristics that have a threshold correlation to recall rates (Sostek, crosstabs and demographic filters, and page 11, paragraph 2 “For representative sampling, we evaluated the representativeness of a survey by balancing its sample demographics to match the demographics of the specified population: adult (18 or older) internet users.  We match based on three demographic dimensions: age, gender, and geography.”

    PNG
    media_image2.png
    800
    938
    media_image2.png
    Greyscale

See above for the prior mapping of one or more poll responses of the first and second sets of sample users and threshold correlation to recall rates.  In other words, demographics is identifying ….a subset of user characteristics.);
	Both Sostek and the combination of Soltys, ReelinReel, and Lo are directed to uplift marketing.  The combination of Soltys, ReelinReel, and Lo teach uplift marketing in a networking environment with polling, ad recall, and user characteristics.  Sostek teaches demographics and user characteristics in the polling of users for uplift marketing on a networking environment.  In view of the teaching of the combination of Soltys, ReelinReel, and Lo it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sostek into the combination of Soltys, ReelinReel, and Lo. This would result in being able to identify user characteristics and demographics that have threshold correlation to recalling an online advertisement campaign.
One of ordinary skill in the art would be motivated to do this in order to be more cost effective in marketing.  (Sostek, page 2, paragraph 6, line 1 “Two questions prompted the launch of Google Surveys six years ago: (1) Could access to online content incentivize people to answer short surveys, and (2) Would the resulting data be accurate and cost effective?  WE believe that the answers to both questions are “yes”.)
11.	Regarding claim 2,
	The combination of Soltys, ReelinReel, Lo and Sostek teaches the method of claim 1,
	wherein training the machine learning model to output the recall lift score for the given user comprises training a first machine learning model to generate a first predicted recall probability for the given user based on an assumption that the given user has been exposed to the sample digital content (Soltys, page 1532, paragraph 4, line 1, “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed. Instead of modeling class probabilities, uplift modeling attempts to model the difference between conditional class probabilities in the treatment and control groups.” In other words, the treatment training set is training a first machine learning model to generate a first predicted recall probability for the given user based on an assumption that the given user has been exposed to the sample digital content.).
12.	Regarding claim 3,
	The combination of Soltys, ReelinReel, Lo, and Sostek teaches the method of claim 2,
	wherein training the machine learning model to output the recall lift score for the given user comprises training a second machine learning model to generate a second predicted recall probability for the given user based on an assumption that the given user has not been exposed to the sample digital content. ( See above mapping of Soltys, and page 1532, paragraph 4, line 1,  In other words, the control dataset is used for training a second machine learning model to generate a second predicted recall probability based on an assumption that the given user has not been exposed to the sample digital content.)
13.	Regarding claim 4,
	The combination of Soltys, ReelinReel, Lo, and Sostek teaches the method of claim 3, 
wherein training the machine learning model comprises jointly training the first machine learning model and the second machine learning model (Lo, page 83, paragraph 1, and the Algorithm in paragraph 2, “Two Model Approach where two separate response models are developed independently on the treatment and control data.  The individual-level lift is then simply estimated by taking the difference between the treatment response model score and the control response model score.” In other words, developed independently is jointly train, and the two separate response models are the first machine learning model and the second machine learning model.).
14.	Regarding claim 5,	
	The combination of Soltys, ReelinReel, Lo and Sostek teaches the method of claim 1, 
	further comprising: utilizing the machine learning model to determine, for the target digital content item, a set of target recall lift scores for a plurality of target users corresponding to a set of target user characteristics corresponding to the subset of user characteristics that satisfy the threshold correlation the recall rates of the poll responders;  (See mapping to claim 1, and Sostek, crosstabs and demographic filters, and page 11, paragraph 2.)
	and identifying, from the plurality of target users, a subgroup of target users for the target digital content item comprising a subset of target recall lift scores having a sum that satisfies a target number of users indicated by a digital content campaign for the target digital content item.  (Lo, page 80, column 1, paragraph 1, line 3 “The situation can be described in an optimization problem formulation in which there is an objective and a set of constraints.  The inputs to the optimization problem formulation are determined from previous stages of campaign design and response modeling, during which a response model score for each treatment combination and each individual is built. Suppose there is a single treatment and N individuals and the goal is to maximize the number of responders (for example, product buyers).  In this case, the optimization problem can be formulated as   

    PNG
    media_image3.png
    201
    463
    media_image3.png
    Greyscale

Here 
    PNG
    media_image4.png
    23
    27
    media_image4.png
    Greyscale
 are the estimates of the individual scores representing some kind of individual-specific response probabilities (typically estimated through predictive modeling or machine learning), xi are binary decision variables that take value 1 if individual i is selected for treatment, and 0 otherwise; B is the available budget; and ci is the cost associated with contacting individual i.” In other words, 
    PNG
    media_image4.png
    23
    27
    media_image4.png
    Greyscale
is set of target recall lift scores, N individuals is target users, the individuals with scores representing some kind of individual-specific response probabilities is the subgroup of target users for the target digital content item comprising a subset of target recall lift scores, and the result of the maximization summation is the sum that satisfies a target number of users indicated by a digital content campaign for the target digital content item.)
15.	Regarding claim 6,
	The combination of Soltys, ReelinReel,  Sostek, and Lo teaches the method of claim 5,
	further comprising providing the target digital content item to the target number of users by providing the target digital content item to the subgroup of target users whose recall lift scores comprise the subset of target recall lift scores. (Soltys, page 1532, paragraph 4, line 2 “The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.” In other words, objects in the treatment dataset have been subject to some action is providing the target digital content item to the target number of users. Examiner notes, that this claim merely provides the digital content to the target users that were identified in claim 5.)
16.	Regarding claim 7,
	The combination of Soltys, ReelinReel,  Sostek, and Lo teaches the method of claim 5,
	wherein utilizing the machine learning model to determine the set of target recall lift scores for the plurality of target users comprises, for each of the plurality of target users: identifying a first recall probability based on an assumption that a target user has been exposed to the target digital content item; identifying a second recall probability based on an assumption that the target user has not been exposed to the target digital content item; and determining a recall lift score for the target user based on a difference between the first recall probability and the second recall probability. (Lo, page 80, column 1, paragraph 1, line 3 “The situation can be described in an optimization problem formulation in which there is an objective and a set of constraints.  The inputs to the optimization problem formulation are determined from previous stages of campaign design and response modeling, during which a response model score for each treatment combination and each individual is built. Suppose there is a single treatment and N individuals and the goal is to maximize the number of responders (for example, product buyers).  In this case, the optimization problem can be formulated as 

    PNG
    media_image3.png
    201
    463
    media_image3.png
    Greyscale

Here 
    PNG
    media_image4.png
    23
    27
    media_image4.png
    Greyscale
 are the estimates of the individual scores representing some kind of individual-specific response probabilities (typically estimated through predictive modeling or machine learning), xi are binary decision variables that take value 1 if individual i is selected for treatment, and 0 otherwise; B is the available budget; and ci is the cost associated with contacting individual i.” In other words, N is plurality of target users, xi is individual target users including those who received the treatment and those who did not indicated based on whether xi is a 1 or 0, 
    PNG
    media_image4.png
    23
    27
    media_image4.png
    Greyscale
is set of target recall lift scores (recall probabilities),  the individuals with scores representing some kind of individual-specific response probabilities is the subgroup of target users for the target digital content item comprising a subset of target recall lift scores, the result of the maximization summation is the sum that satisfies a target number of users indicated by a digital content campaign for the target digital content item, and, as previously mapped, (Soltys, page 1532, paragraph 4, line 6) uplift modeling attempts to model the difference between conditional class probabilities is based on a difference between the first recall probability and second recall probability.)
17.	Regarding claim 8,
	The combination of Soltys, ReelinReel, Lo, and Sostek teaches the method of claim 7, 
	further comprising, for each of the plurality of target users, identifying user characteristics comprising one or more of: user profile characteristics, a history of impression actions with respect to previously viewed digital content, and one or more tracked interactions with respect to the target digital content item.  (Lo, page 79, paragraph 1, line 1 “Uplift modeling, a predictive modeling technique, empowers marketers or other researchers to identify the ‘true’ treatment responders who would be most positively influenced by the treatment or intervention through uncovering their characteristics separately from the characteristics of baseline or control responders (that is, those who would have responded anyway).” User profile characteristics is previously mapped in claims 1 and 5. In other words, uncovering their characteristics separately from the characteristics of baseline or control responders is identifying user characteristics, and user profile characteristics is at least “one or more of:”.)
18.	Claim 10 is the system claim corresponding to the method claim 1.  The only difference is that claim 10 has at least one processor and at least one non-transitory computer readable storage medium storing instructions that when executed, cause the system to enact the steps described in method claim 1.  Machine learning implicitly requires a system with at least one processor and at least one non-transitory computer readable storage medium storing instructions.  Therefore, the additional limitation is taught by the combination of Soltys, ReelinReel, Lo, and Sostek.  As a result, claim 10 is rejected for the same reasons as claim 1.
19.	Claim 11 is a system claim corresponding to the combination of method claims 2 and 3.  Therefore, claim 11 is rejected for the same reasons as claims 2 and 3.
20.	Claim 12 is a system claim corresponding to method claim 4.  Otherwise, they are the same.   Therefore, claim 12 is rejected for the same reasons as claim 4.
21.	Claim 13 is a system claim corresponding to the combined method claims 5 and 6. Otherwise, they are the same. Therefore, claim 13 is rejected for the same reasons as claims 5 and 6.
22.	Claim 14 is the system claim corresponding to method claim 7. Otherwise, they are the same.  Therefore, claim 14 is rejected for the same reasons as claim 7.
23.	Claim 16 is a non-transitory computer readable storage medium claim corresponding to the method claim 1.  The only difference is that claim 16 has a non-transitory computer readable storage medium containing instructions that when executed by at least one processor, causes a computer system to enact the steps in method claim 1.  Machine learning implicitly requires a system with at least one processor and at least one non-transitory computer readable storage medium storing instructions.  Therefore, the additional limitation is taught by the combination of Soltys, ReelinReel, Lo and Sostek.  As a result, claim 16 is rejected for the same reasons as claim 1.
24.	Claim 17 is a non-transitory computer readable storage medium claim corresponding to the combination of method claims 2 and 3. Therefore, claim 17 is rejected for the same reasons as claims 2 and 3.
25.	Claim 18 is a non-transitory computer readable storage medium claim corresponding to method claim 4.  Otherwise, they are the same.  Therefore, claim 18 is rejected for the same reasons as claim 4.
26.	Claim 19 is a non-transitory computer readable storage medium claim corresponding to the combined method claims 5 and 6.  Otherwise, they are the same.  Therefore, claim 19 is rejected for the same reasons as claims 5 and 6.
27.	Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys, ReelinReel, Lo, Sostek, and Sivaraj (The Founder’s Guide to Machine Learning: Why You Shouldn’t Build Your Own Models, herein Sivaraj). 
28.	Regarding claim 9,
	The combination of Soltys, ReelinReel, Lo, and Sostek teaches the method of claim 1, 
wherein generating the machine learning model comprises: leveraging a [third-party system] to identify the subset of user characteristics that satisfy the threshold correlation to the recall rates of the poll responders. (Soltys, page 1531, paragraph 1, line 6 “This paper analyzes the use of ensemble methods: bagging and random forests in uplift modeling.” In other words, using ensemble methods are training one or more additional machine learning models. See claim 1, above, for mapping of training the machine learning model and identify the subset of user characteristics that satisfy a threshold correlation to the recall rates of poll responders.)
	
	Thus far, the combination of Soltys, ReelinReel, Lo, and Sostek does not explicitly teach using a third-party system.
	Sivaraj teaches using a third-party system (Sivaraj, page 3, paragraph 5, line 3 “Luckily, you can skip over these hurdles by using a cloud-based machine learning service.  These services provide pre-trained models – models that have been built ahead of time to complete general tasks…” In other words, services provide pre-trained models is using a third-party system.) 
	Both Sivaraj and the combination of Soltys, ReelinReel, Lo, and Sostek are directed to solving complex problems with machine learning.  In view of the teaching of the combination of Soltys, ReelinReel, Lo, and Sostek it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sivaraj into the combination of Soltys, ReelinReel, Lo, and Sostek.  This would result in leveraging a third party system. 
	One of ordinary skill in the art would be motivated to do so in order to save the time and money associated with developing and training a machine learning system. (Sivaraj, page 1, paragraph 2, line 1 “Well, even for an expert in the field, it often requires months of experimentation to develop a model, and there is no guarantee that the model will provide a scalable solution to your business problem.   That’s tens of thousands of dollars and a whole lot of risk for your business.  On the other hand, hiring a third party service allows one of your software developers, with no specialized training in machine learning, to integrate the power of machine learning into your company in just a few lines of code.”)
29.	Claim 15 is a system claim corresponding to method claim 9.  Otherwise, they are the same.  Therefore, claim 15 is rejected for the same reasons as claim 9.
30.	Claim 20 is a non-transitory computer readable storage medium claim corresponding to method claim 9.  Otherwise, they are the same.  Therefore, claim 20 is rejected for the same reasons as claim 9. 
Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124